Citation Nr: 1639681	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-41 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include on a secondary basis.

2.  Entitlement to service connection for a left hip disability, to include on a secondary basis.

3.  Entitlement to service connection for a right hip disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from May 1991 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, this matter was last before the Board, at which time it was remanded for further development.

Also, when this matter was last before the Board, the Veteran did not have any active duty service and was not then service-connected for any disabilities.  However, since then service connection for disabilities of the left and right knees has been awarded.  Thus, by virtue of this award, this service qualifies as active military service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).


FINDINGS OF FACT

1.  A low back disability, to include degenerative joint disease, was not shown in service or within the first post-service year, has not been continuous since service, and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected disability.

2.  A left hip disability, to include degenerative joint disease, was not shown in service or within the first post-service year, has not been continuous since service,  and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected disability.

3.  A right hip disability, to include degenerative joint disease, was not shown in service or within the first post-service year, has not been continuous since service,  and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a low back disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection of a left hip disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection of a right hip disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2009.  He was provided notice of how to substantiate a claim on the basis of secondary service connection in a March 2012 letter.  Following the provision of this notice, the claims were readjudicated in a subsequent Supplemental Statement of the Case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology of the claimed disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The law also provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is claiming service connection for disability of the hips and low back.  He specifically attributes these disabilities to his now service-connected knee disabilities.  See June 2009 Statement in Support of Claim.

A review of the service treatment records discloses no reports regarding the low back or hips.  At entrance, the Veteran's spine and lower extremities were normal on clinical examination.  See May 1991 entrance examination.  The Veteran received a medical discharge due to knee problems, and no disabilities of the hips or low back were noted at separation.  See August 1991 Medical 200 Board report.  

Post-service private treatment records reflect initial complaints of left hip pain in February 2003, and low back pain in March 2003.  Notably, a March 2003 private treatment record reflects a complaint of pain in the left hip and low back following physical labor.  Subsequent records document complaints relating to the hips, as well as the low back, and X-rays reflect mild osteophytic changes in the hip joints.

In January 2015, the Veteran was afforded a VA examination.  At this time, lumbosacral strain and bilateral hip strain were assessed.  In terms of history, the Veteran related that his low back and bilateral hip pain started in 1996, with the examiner noting the aforementioned history of hip and back pain in the 2000s.  Following a review of the claims file, and examination of the Veteran, the examiner concluded that it was less likely than not that the claimed low back and bilateral hip disabilities were incurred in or caused by service, and that it was less likely than not that any such disability was caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  With respect to the question of direct service connection, the examiner explained that the Veteran's service records were negative for back and hip pains, and that the low back and bilateral hip strains were first assessed in 2007.  With respect to the question of secondary service connection, the examiner explained that the Veteran's bilateral knee disabilities (patellofemoral pain syndrome) had no relationship to the low back and hips.  Saliently, the examiner explained that even with bilateral knee pain, the Veteran had a normal gait, and no pelvic tilt due to significant hip pain or back pain because the range of motion was normal.  

Initially, the Board notes that the regulations pertaining to presumptive service connection for arthritis, to the extent diagnosed, are unavailing.  There is no clinical evidence relating to the hips and low back until well over a decade following the Veteran's discharge.  Thus, the weight of the evidence does not demonstrate that arthritis manifested to a compensable degree within this period.  Accordingly, presumptive service connection is not warranted.  38 U.S.C.A. §§1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to direct service connection for disabilities of the low back and hips is not established.  The service records document no complaints or assessments regarding the low back and hips.  It is not until over a decade following the Veteran's discharge that there appears any clinical evidence reflecting complaints regarding the hips and back.  No competent evidence otherwise indicates that the disabilities of the low back and hips were incurred in, or are due to, service.  VA examination in January 2015 shows, more likely than not, that the claimed disabilities developed independently from the Veteran's service.  As such, direct service connection is not warranted.  Gilbert, supra.  In addition, the weight of the evidence does not demonstrate continuous symptoms related to the back or hips since service.  As noted above, the evidence does not show back or hip problems until many years after service.  In the Veteran's initial claim in May 2009, he indicated that the back condition had its onset in April 1996 and the hips condition had its onset in December 1993.  Therefore, continuous symptoms are not demonstrated. 

The Veteran mainly seeks secondary service connection, asserting that the disabilities of the low back and hips stem from the now service-connected bilateral knee disabilities.  See Robinson v. Mansfield, 21 Vet. App. 545, 554 (2008) (Board does not err in failing to discuss service connection on a direct basis when neither appellant nor record raises theory).  The Board acknowledges that the Veteran believes that his disabilities have resulted from the service-connected bilateral knee disabilities.  Although he may be competent to relate his observations of pain, and simple manifestations of injury or disability such as a broken bone, as a layperson he is not competent to attribute any disability of the low back or hips to the service-connected bilateral knee disabilities, particularly as related to an altered gait or body mechanics.  Such a question is beyond the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).


Service connection for disability of the left knee, low back and bilateral hips is not warranted on a secondary basis.  As noted above, the Board acknowledges the Veteran's assertions, however, they do not constitute competent evidence on the question of secondary service connection.  Otherwise, a competent VA examiner has found that the Veteran's low back and bilateral hip disability are separate from the bilateral knee disabilities, to include by any altered or unstable gait, noting that the Veteran's bilateral knee disabilities did not result in an altered gait.  Because the VA opinion is the most competent and probative evidence of record, just as it is with direct service connection, the preponderance of the evidence also stands against the claims on a secondary basis.  Accordingly, they are denied.  Gilbert, supra.

ORDER

Entitlement to service connection for a low back disability, to include on a secondary basis, is denied.

Entitlement to service connection for a left hip disability, to include on a secondary basis, is denied.

Entitlement to service connection for a right hip disability, to include on a secondary basis, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


